DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-31 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 04/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,003,465 and US Patent 9,948,635 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
The Double Patenting rejection of the pending claims has been removed in light of approval of the terminal disclaimer filed by applicant. 
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.
      Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney on 06/28/2022.
The application has been amended as follows:
In the Claims:
1. (Currently Amended) 	A computer-implemented method, comprising:
	generating a shared symmetric key to begin a communication session among a group of users, wherein the group communication session is a long-lived session;
distributing the generated shared symmetric key to each user in the group of users; and
communicating within the communication session among a group of users, wherein 
each user encrypts a message to the group of users to be distributed through the communication session using the generated shared symmetric key, and 
	each user decrypts a message received from the communication session, using the generated shared symmetric key, 
wherein each encrypted group communication comprises a short-lived secure communication session.

2. (Previously Presented) 	The method of claim 1, further comprising adding one or more additional users to the communication session and distributing the generated shared symmetric key to the one or more additional users, wherein
each additional user encrypts a message to the group of users to be distributed through the communication session using the generated shared symmetric key, and 
	each additional user decrypts a message received from the communication session, using the generated shared symmetric key.

3. (Previously Presented) 	The method of claim 1, further comprising changing users within the group of users to reform the communication session among a new group of users comprises:
generating a new shared symmetric key; and
distributing the generated new shared symmetric key to each user in the new group of users.

4. (Previously Presented) 	The method of claim 3, further comprising: communicating to the communication session among the new group of users, wherein 
	each user encrypts a message to the new group of users to be distributed through the communication session using the generated new shared symmetric key, and 
	each user decrypts a message received from the communication session using the generated new shared symmetric key.

5. (Currently Amended) 	An encrypted communication system comprising: a server including a processor and a memory operatively coupled to the 
	the server receives a request for initiating a communication session for a group of client devices from 
	a shared symmetric key is generated to be used by the group of client devices; and the shared symmetric key is distributed to each of the group of client devices; and wherein
each client device from the group of client devices encrypts a message to the group of client devices to be distributed through the communication session using the generated shared symmetric key, and 
	each client device from the group of client devices decrypts a message received from any one of the group of the client devices through the communication session, using the generated shared symmetric key, 
	wherein each encrypted group communication comprises a short-lived secure communication session.

6. (Previously Presented) 	The system of claim 5, wherein the generated shared symmetric key is distributed to one or more additional client devices when adding the one or more additional client devices to the communication session.

7. (Previously Presented) 	The system of claim 5, further comprising changing client devices within the group of client devices to reform the communication session among a new group of client devices comprises:
generating a new shared symmetric key; and
distributing the generated new shared symmetric key to each client device in the new group of client devices.

8. (Previously Presented) 	The system of claim 7, further comprising: communicating to the communication session among the new group of client devices, wherein 
	each client device from the new group of client devices encrypts a message to the new group of client devices to be distributed through the communication session using the generated new shared symmetric key, and 
	each client device from the new group of client devices decrypts a message received from any one of the new group of the client devices through the communication session using the generated new shared symmetric key.

9. (Currently Amended) The system of claim 5, wherein each client device from the group of client devices comprises any one a watch and a smart-phone

10. (Currently Amended) 	An encrypted communication system comprising: a server including a processor and a memory operatively coupled to the 
	a first client device of the one or more client devices initiates 	a communication session for a group of client devices, wherein the communication session is a long-lived session; and  
	a shared symmetric key is generated to be used by the group of client devices; and
	the shared symmetric key is distributed to each of the group of client devices; and wherein 
each client device from the group of client devices encrypts a message to the group of client devices to be distributed through the communication session using the generated shared symmetric key, and 
	each client device from the group of client devices decrypts a message received from any one of the group of the client devices through the communication session, using the generated shared symmetric key,
	wherein each encrypted group communication comprises a short-lived secure communication session.

11. (Previously Presented) 	The system of claim 10, wherein the generated shared symmetric key is further distributed to one or more additional client devices when adding the one or more additional client devices to the communication session.

12. (Previously Presented) 	The system of claim 10, further comprising changing client devices within the group of client devices to reform the communication session among a new group of client devices comprises:
generating a new shared symmetric key; and
distributing the generated new shared symmetric key to each client device in the new group of client devices.

13. (Previously Presented) 	The system of claim 12, further comprising: communicating to the communication session among the new group of client devices, wherein 
	each client device from the new group of client devices encrypts a message to the new group of client devices to be distributed through the communication session using the generated new shared symmetric key, and 
	each client device from the new group of client devices decrypts a message received from any one of the new group of the client devices through the communication session using the generated new shared symmetric key.

14. (Currently Amended) 	The system of claim 10, wherein each client device from the group of client devices comprises any one a personal digital assistant, a cellular telephone, a watch and a smart-phone

15. (Previously Presented) 	A non-transitory computer-readable storage medium having computer-executable instructions stored thereon that are executable by a processor to cause a computer to perform a method, the method comprising:
	generating a shared symmetric key to begin a communication session among a group of users, wherein the group communication session is a long-lived session;
distributing the generated shared symmetric key to each user in the group of users; and
communicating within the communication session among a group of users; wherein 
each user encrypts a message to the group of users to be distributed through the communication session using the generated shared symmetric key, and 
	each user decrypts a message received from the communication session, using the generated shared symmetric key, 
wherein each encrypted group communication comprises a short-lived secure communication session.

16. (Previously Presented) 	The non-transitory computer-readable storage medium of claim 15, further comprising adding one or more additional users to the communication session and distributing the generated shared symmetric key to the one or more additional users, wherein
each additional user encrypts a message to the group of users to be distributed through the communication session using the generated shared symmetric key, and 
	each additional user decrypts a message received from the communication session, using the generated shared symmetric key.

17. (Previously Presented) 	The non-transitory computer-readable storage medium of claim 15, further comprising changing users within the group of users to reform the communication session among a new group of users comprises:
generating a new shared symmetric key; and
	distributing the generated new shared symmetric key to each user in the new group of users.

18. (Previously Presented) 	The non-transitory computer-readable storage medium of claim 17, further comprising: communicating to the communication session among the new group of users, wherein 
	each user encrypts a message to the new group of users to be distributed through the communication session using the generated new shared symmetric key, and 
	each user decrypts a message received from the communication session using the generated new shared symmetric key.

19. (Currently Amended) 	An encrypted communication system comprising: a server including a processor and a memory operatively coupled to the 
	the server receives a request for initiating a communication session for a group of clients from a first client, and initiates a communication session for the group of clients, wherein the communication session is a long-lived session;
	the first client generates a symmetric key to begin the 
	communication is conducted within the communication session among the group of clients, 
	wherein each client encrypts a message to the group of clients to be distributed within the communication session using the generated symmetric key, and each client decrypts a message received within the communication session using the generated symmetric key; and 
	wherein an additional client can be added to the existing communication session when the first client distributes to the additional client the generated symmetric key.

20. (Previously Presented) 	The system of claim 19, wherein the client changes clients within the group of clients to reform the communication session among a new group of clients, generates a new symmetric key, and distributes the generated new symmetric key to each client in the new group of clients.

21. (Previously Presented) 	The system of claim 20, wherein 
	each client from the new group of clients encrypts a message to the new group of clients within the communication session using the generated new symmetric key, and 
	each client from the new group of clients decrypts a message from the new group of the clients within the communication session using the generated new symmetric key.

22. (Currently Amended) 	The system of claim 19, wherein each client in the group clients is implemented by any one a watch and a smart-phone

23. (Currently Amended) 	A client for use in an encrypted communication system, wherein the encrypted communication system comprises, the the client and one or more additional clients, wherein
	the client transmits to the server a request for initiating a communication session for at least one additional client of the one or more additional clients to form a group of clients; 
	the server in response to the request from the client initiates a communication session for the group of clients, wherein the communication session is a long-lived session;
	communication is conducted within the communication session among the group of clients via the server, 
	wherein each client of the group of clients encrypts a message to the group of clients within the communication session using a symmetric key which was generated and then received by said each of the group of clients for use within the communication session, and said each of the group of clients decrypts a message from the group of clients within the communication session using the generated symmetric key; and
	wherein another another additional client.

24. (Currently Amended) 	The client of claim 23, wherein the client generates the symmetric key received by said each client of the group of clients to be used for communications within the communication session among the group of clients and distributes the generated symmetric key to said each client in the group of clients.

25. (Currently Amended) 	The client of claim 24, wherein the client changes the at least one additional client within the group of clients to reform the communication session among a new group of clients, generates a new symmetric key, and distributes the generated new symmetric key to each client in the new group of clients.

26. (Currently Amended) 	The client of claim 25, wherein according to the encrypted communication system:
each client from the new group of clients encrypts a message to the new group of clients within the communication session using the generated new symmetric key, and 
	each client from the new group of clients decrypts a message from the new group of the clients within the communication session using the generated new symmetric key.

27. (Currently Amended) 	The client of claim 23, wherein each of the client and the at least one additional client is implemented by any one a watch and a smart-phone

28. (Currently Amended) 	A server for use in an encrypted communication system, wherein the encrypted communication system comprisesthe the 
	the server receives a request for initiating a communication session for a group of clients from a first client, and initiates a communication session for the group of clients responsive to the request, wherein the communication session is a long-lived session;
	the first client generates a symmetric key to be used within the communication session and distributes the generated symmetric key to each client in the group of clients via the server;
	communication is conducted within the communication session among the group of clients via the server, 
	wherein each client encrypts a message to the group of clients within the communication session using the generated symmetric key, and each client decrypts a message from the group of clients within the communication session using the generated symmetric key; and 
	wherein an additional client 

29. (Currently Amended) 	The server of claim 28, wherein the first client changes clients within the group of clients to reform the communication session among a new group of clients, generates a new symmetric key, and distributes the generated new symmetric key to each client in the new group of clients.

30. (Currently Amended) 	The server of claim 29, wherein according to the encrypted communication system: 
	each client from the new group of clients encrypts a message to the new group of clients within the communication session using the generated new symmetric key, and 
	each client from the new group of clients decrypts a message from the new group of clients within the communication session using the generated new symmetric key.

31. (Currently Amended) 	The server of claim 28, wherein each client is implemented by any one a watch and a smart-phone


				     Allowable Subject Matter
Claims 1-31 are allowed.
Reason for allowance
The invention defined in claims 1, 5, 10, 15, 19, 23 and 28 are not suggested by the prior art of record.
The prior art of record (in particular, Nordholt; Jane Elizabeth US 20130101121, Slater; Steve US 20110307695, Gehrmann; Christian US 20150195261, Nord; Joseph Harry US 20120297206, GANESAN; Ravi US 20140281485, Hur; Matthew US 7181620, Field; Scott A. US 20190007204, Tkacik; Thomas E. US 20100296651, Barton; James M. US 9883233, AKHTER; AAMER S. US 20140281485 and Lin; Shangping US 20100023768) singly or in combination does not disclose, with respect to independent claim 1 “wherein the group communication session is a long-lived session;
distributing the generated shared symmetric key to each user in the group of users; and
	each user decrypts a message received from the communication session, using the generated shared symmetric key, 
wherein each encrypted group communication comprises a short-lived secure communication session.”
 and similar limitations of independent claims 5 , 10 and 15 in combination with the other claimed features as a whole.
And with respect to claim 19, “wherein the communication session is a long-lived session;
	the first client generates a symmetric key to begin the a communication session among the group of clients and distributes the generated symmetric key to each client in the group of clients;
	wherein each client encrypts a message to the group of clients to be distributed within the communication session using the generated symmetric key, and each client decrypts a message received within the communication session using the generated symmetric key; and 
	wherein an additional client can be added to the existing communication session when the first client distributes to the additional client the generated symmetric key.”
And similar limitations of independent claims 23 and 28 in combination with the other claimed features as a whole. 
Therefore independent claims 1, 5, 10, 15, 19, 23  and 28 are allowed. 
Dependent claims 2-4, 6-9, 11-14, 16-18, 20-22, 24-27 and 29-31 are also allowed based on their dependencies on independent claims  1, 5, 10, 15, 19, 23 and 28. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493